         Case 7:19-cr-00375-CS Document 188 Filed 12/02/19 Page 1 of 2
                               Lebedin | KOFMAN
                                          LLP
                                 ATTORNEYS AT LAW
                                26 Broadway, 27th FL
                                 NEW YORK, NY 10004
                                    t (212)500-3273
                                    F (855)696-6848
ARTHUR LEBEDIN*                                                                  + Member N.Y. Bar
RUSS KOFMAN+                                                              * Member N.Y. & N.J. Bar
STEPHANNIE MIRANDA^                                                   ^ Member N.Y., N.J. & F.L. Bar
CONOR MCNAMARA+                                                  # Member N.Y., N.J., N.C. & S.C. Bar
SCOTT KIM+
BRIAN KUPFERBERG+
LARITA YUSUF#


                                       December 2, 2019



Sent via email only
Honorable Judge Cathy Seibel
Federal Building and United States Courthouse
300 Quarropas St. White Plains, NY 10601-4150



                            Re: Marvin Williams 19-cr-00375-CS


       Your Honorable Judge Seibel,


       Lebedin Kofman LLP represents Mr. Williams in the above captioned case.
We respectfully submit this letter to make a request to have certain bail conditions
revised in order to allow Mr. Williams to continue in his current employment.



        On November 8th, 2018 Mr. Williams was presented before the Honorable
Judge Smith and released upon the following conditions: $150,000 personal
recognizance bond to be co-signed by two financially responsible persons; travel is
restricted to the Southern and Eastern Districts of New York and the District of
Connecticut, surrender travel documents. As part of his release, Mr. Williams has
been subject to home detention and has worn an ankle GPS monitoring device.
         Case 7:19-cr-00375-CS Document 188 Filed 12/02/19 Page 2 of 2



      On April 15th, through a previous joint request the bail conditions were
amended which removed the GPS monitoring device and that home detention would
be replaced with a curfew requiring Mr. Williams to be present in his residence
between 8 p.m. and 4 a.m., Monday through Thursday, Saturday and Sunday. On
Fridays a slightly later curfew of 10pm was granted.


      On October 11th, 2019, Mr. Williams was present before the Honorable Judge
Davison and plead guilty. We are respectfully requesting a slight modification to the
curfew placed upon Mr. Williams. Mr. Williams current employment has seen a
significant increase in business, and he is currently being asked to work hours of
overtime in order to get though the back log of work. We are asking that the curfew
be extended to allow Mr. Williams to be outside of his residence past 8pm to 10pm
solely for the purposes of work and/or travelling home from his place of work. The
prior 8 pm curfew would remain in effect for all other purposes.


      Undersigned counsel has spoken with AUSA David Felton, who does not
object to this request.




                                                    Respectfully Submitted
                                                    /s/ Conor McNamara
      Cc: AUSA David Felton (via email)


            Application granted. Mr. Williams' curfew is extended to 10 pm on Monday
            through Thursday, Saturday and Sunday, only as necessary for him to work
            overtime.



                                                                      12/2/19
